                                                                                    Case 2:18-cv-02105-DLR Document 27 Filed 05/06/19 Page 1 of 2




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Defendants
                                                                            7
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                          FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10 Guadalupe Gomez,
                                                                                                                              No. CV 18-02105-PHX-DLR
                                                                           11 Plaintiff,
                                                                           12                                                 NOTICE OF APPEARANCE
                                                                              vs.
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS
M ONTOYA , L UCERO & P ASTOR




                                                                           13
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                              Benjamin Banos and Luz Yoguez, husband
                                         PHOENIX, ARIZONA 85012




                                                                           14
                                                                              and wife, d/b/a Tacos California,
                                                                           15
                                                                              Defendants.
                                                                           16
                                                                           17          Defendants hereby gives notice that they have retained Stephen Montoya to serve as
                                                                           18   counsel of record in this matter. All future filings in this matter should also be directed to
                                                                           19
                                                                                Mr. Montoya at the address set forth above.
                                                                           20
                                                                           21                        Respectfully submitted this 6th day of May 2019.

                                                                           22                              MONTOYA, LUCERO & PASTOR, P.A.

                                                                           23
                                                                                                            ________________________________
                                                                           24                               Stephen Montoya
                                                                           25                               3200 North Central Avenue, Suite 2550
                                                                                                            Phoenix, Arizona 85012
                                                                           26                               Attorney for Defendants
                                                                           27
                                                                           28
                                                                                    Case 2:18-cv-02105-DLR Document 27 Filed 05/06/19 Page 2 of 2




                                                                            1 I hereby certify that on May 6, 2019, I electronically transmitted the foregoing document to
                                                                              the Clerk of Court using the CM/ECF System for filing and transmittal of a Notice of
                                                                            2 Electronic Filing to the following registrant:
                                                                            3
                                                                              Joseph A. Velez
                                                                            4 Attorney at Law
                                                                            5 7272 East Indian School Road, Suite 111
                                                                              Scottsdale, Arizona 85251
                                                                            6 Attorney for Plaintiff
                                                                            7
                                                                            8
                                                                            9   ____________________________
                                                                           10
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                            2
